DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exceptions without significantly more. The claims recite certain methods of organizing human activity and/or mental processes. This judicial exception is not integrated into a practical application because the recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. The claim(s) does/do not include additional 

Revised Patent Subject Matter Eligibility Guidance
The USPTO has published revised guidance on the application of § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”). Under the Guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance, Step 2A, prong 1); and

(2)    additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (MPEP) § 2106.05(a)-(c), (e)-(h) (9th Ed., Rev. 08.2017, 2018)) (Guidance, Step 2A, prong 2).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do the Examiner then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. (Guidance (Step 2B)).


Evaluate Step 2A Prong One
(a) identify the specific limitation(s) in the claim that recites an abstract idea;  
(b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

	In TABLE 1 below, the Examiner identifies in italics the specific claim limitations that recite an abstract idea.






Independent Claim 1
Analysis Under Revised Guidance
(a) A method of managing synchronization of data streams in a multi-tenant system comprising:

(b) tracking by a flow control mechanism a recent flow rate of at least one data stream
“tracking a recent flow rate of at least one data stream…” is an abstract idea, i.e., “a human activity and/or mental process”. For example, a person can monitor/track downloading speed of a file.
(c) determining by the flow control mechanism whether the flow rate of the at least one data stream varies from at least one related data stream
“determining…whether the flow rate of the at least one data stream varies from one related data stream” is an abstract idea, i.e., a human activity and/or mental process. For example, the person can determine that the downloading speed is slower/faster than average/expected speed.
(d) transmitting by the flow control mechanism a flow message to a flow controller via a common flow control channel to adjust a throughput of the at least one data stream at the flow controller to match with the at least one related data stream, in response to determining by the flow control mechanism that the at least one data stream has varied from the at least one related data stream, 

(e ) where the flow controller is upstream of the flow control mechanism in the at least one data stream within the multi-tenant system



This limitation defines the social relationship between the flow controller and the flow controller mechanism. For example, an administrator is upstream (i.e, “higher ranking”) of the person requesting an increasing/decreasing of download speed.



In view of the above analysis, Claim 1 recites an abstract idea under the Revised Guidance because the limitations (b) – (d) each recite a human activity and/or a mental process. Independent claims 8, 15 also recite an abstract idea because it includes similar limitations (b) – (d). Dependent claims 2-7, 9-14, and 16-21 also recite abstract idea because they include limitations (b) – (d) by virtue of their dependencies to claims 1, 8 and 15, respectively. 
Dependent claims 2-7, 9-14, and 16-21 further recites additional limitations. However, these limitations are also recite abstract idea, i.e., “a human activity and/or a mental process” similar to the limitations of claims 1, 8 and 15 discussed above.  

Evaluate Step 2A Prong Two:
Evaluate whether the claim as a whole integrated the recited Judicial exception into a Practical Application of the exception. 

	Having determined that the claims recites a judicial exception, the analysis under the Guidance turns now to determining whether there are “additional element that integrate the judicial exception into a practical application”. The examiner determines whether the recited judicial exception is integrated into a practical application that exception by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.
	Independent claims 1, 8, 15 further recite limitations (a): “a flow control mechanism”, “a processor”, “a non-transitory machine-readable storage medium”, “a computing device”, which are simply generic computer components to store and execute computer instructions, which causes a generic computer system to perform the operations recited in limitations (b)-(d). The recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. Guidance at 52 n.14. 

Evaluate Step 2B:
Evaluate whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). The claim does not add any specific limitations beyond what is well-understood, routine, and conventional. Here, claims 1, 8, 15 recite “a flow control mechanism”, “a processor”, “a non-transitory machine-readable storage medium”, “a computing device”, which are mere generic computer components that are recited at a high level of generality, and, as disclosed in the specification, is also well-understood, routine, conventional activity when expressed at this high level of generality. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims do not provide an inventive concept (significantly more than the abstract idea) and is not eligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vastardis (US 2020/0186853 A1), hereafter “Vastardis”.

As per claim 1, Vastardis teaches a method of managing synchronization of data streams in a multi-tenant system comprising:
“tracking by a flow control mechanism a recent flow rate of at least one data stream” at [0034]-[0038] and Fig. 2;
(Vastardis teaches monitor delivery of an item of multimedia content to a first user endpoint device in a first stream of data and to a second user endpoint device in a second stream of data)  
“determining by the flow control mechanism whether the flow rate of the at least one data stream varies from at least one related data stream” at [0038]-[0039];
(Vastardis teaches the processor detects change in the quality of the item of multimedia content, the change in the quality indicates a change in network conditions (e.g., a reduction in bandwidth, an increase in latency) and determines a difference 
“transmitting by the flow control mechanism a flow message to a flow controller via a common flow channel to adjust a throughput of the at least one data stream at the flow controller to match with the at least one related data stream, in response to determining by the flow control mechanism that the at least one data stream has varied from the at least one related data stream” at [0040]-[0043];
(Vastardis teaches the processor sending an instruction (e.g., to the servers delivering the first stream of data and/or the second stream of data) to modify the speed of at least one of the first stream of data and the second stream of data. For instance, if the first stream of data is determined in step 210 to be fifteen seconds ahead of the second stream of data, then playback of the first stream of data may be temporarily slowed while playback of the second stream of data is temporarily sped up until the first stream of data and the second stream of data match (e.g., are playing the same frame at the same time)
“where the flow controller is upstream of the flow control mechanism in the at least one data stream within the multi-tenant system” at [0034]-[0040].
(Vastardis teaches the processor (i.e., “flow control mechanism”) receives the data streams from the servers (i.e., “flow controller”), therefore, the server is upstream of the processor of a network 100 comprising a plurality of user devices (i.e. “multi-tenant system”))
As per claim 2, Vastardis teaches the method of claim 1 discussed above. Vastardis also teaches: “computing a current flow rate by a flow rate computation unit of a flow coordinator for the at least one data stream” at [0036]-[0039].

As per claim 3, Vastardis teach the method of claim 1 discussed above. Vastardis also teaches: “comparing a current flow rate of the at least one data stream by a flow rate examiner in a flow coordinator with a flow rate history to identify variation in recent flow rate for the at least one data stream” at [0034]-[0039].

As per claim 4, Vastardis teach the method of claim 1 discussed above. Vastardis also teaches: “a flow coordinator of the flow control mechanism sends the flow message on the common flow control channel where the flow message indicates a change in flow rate for the at least one data stream, in response to determining a variance in the flow rate of the at least one data stream” at [0038]-[0040].

As per claim 5, Vastardis teach the method of claim 1 discussed above. Vastardis also teaches: “storing flow messages from flow coordinators in a stream history by a stream flow controller” at [0038]-[0040].

As per claim 6, Vastardis teach the method of claim 5 discussed above. Vastardis also teaches: “determining by a stream flow adjustment computation unit of a stream flow controller whether to adjust a flow rate of the at least one data stream based on the stream history of related data stream” at [0038]-[0040].
As per claim 7, Vastardis teach the method of claim 1 discussed above. Vastardis also teaches: “sending by stream flow controller a flow control message to a flow controller to adjust a flow rate of the at least one data stream” at [0038]-[0043].

Claims 8-21 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Applicant arguments regarding the 103 rejection based upon Lewin and Singh have been considered but are moot in view of new ground of rejection.
Regarding the 101 rejection, Applicant argued that “the claims are not merely directed to mental/human, but recite specific elements that implement a mechanism to manage the data stream and in particular to send message to a flow controller via a common flow control channel to initiate that management”. On the contrary, sending a message to a flow controller via a flow control channel is clearly a human activity. For example, a user can send an email or a text message to an administrator to request increasing/decreasing the processing speed of data streams. 
Applicant further argued that “[T]he Applicant also notes the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) explicitly states that for subject matter to be considered an Abstract Idea it must fall within one of three categories, namely, (a) Mathematical Concepts, (b) Certain Methods of Organizing Human Activity, and (c) 
Applicant further argued that “the claimed matching of the flow rate of two data streams is not shown in the cited art. The introduction of the claimed flow control mechanism is an improvement to event management technology for multi-tenant systems. The claimed elements provide a specific implementation that improves the efficiency of event management. Thus, the Applicant submits that the claims, when considered as a whole, amount to significantly more than any judicial exception”. On the contrary, matching of the flow rate of two data streams is well-understood, routine, 
	Independent claims 1, 8, 15 further recite limitations (a): “a flow control mechanism”, “a processor”, “a non-transitory machine-readable storage medium”, “a computing device”, which are simply generic computer components to store and execute computer instructions, which causes a generic computer system to perform the operations recited in limitations (b)-(d). The recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. Guidance at 52 n.14. 











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 4, 2022